Case 2:18-cv-01518 Document 2 Filed 12/14/18 Page 1 of 7 PageID #: 3




                                                    2:18-cv-01518
Case 2:18-cv-01518 Document 2 Filed 12/14/18 Page 2 of 7 PageID #: 4
Case 2:18-cv-01518 Document 2 Filed 12/14/18 Page 3 of 7 PageID #: 5
Case 2:18-cv-01518 Document 2 Filed 12/14/18 Page 4 of 7 PageID #: 6
Case 2:18-cv-01518 Document 2 Filed 12/14/18 Page 5 of 7 PageID #: 7
Case 2:18-cv-01518 Document 2 Filed 12/14/18 Page 6 of 7 PageID #: 8
Case 2:18-cv-01518 Document 2 Filed 12/14/18 Page 7 of 7 PageID #: 9
